NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
CLIFFORD S. TUROCY,
Claimczn,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon.den,t-Appellee.
2012-7003 `
Appea1 from the United States Court of Appeals for
Veterans C1aims in case no. 08-3078, Judge Wi1lia1:n P.
Greene, Jr.
ON MOTION
ORDER
Upon consideration of the appe11ant's unopposed mo-
tion to stay the briefing schedule in this case pending
disposition of 2011-7157,
IT ls 0RDERED THAT:
The motion is granted The parties in this appeal are
directed to inform this court within 14 days of this court‘s

TUROCY V. DVA 2
issuance of the mandate in 2011-7157 concerning how
they believe that this appeal should proceed. A copy of
this order shall be transmitted to the merits panel as-
signed to 2011-7157, to inform that panel of this related
appeal. The revised official caption is reflected aboVe.
_ FOR THE COURT
DEC 29 2011 /S/ Jan Horbaly
Date J an Horbaly
Clerk
ccc Kenneth M. Carpenter, Esq.
J ames R. Sweet, Esq.
s8
U»S. COUH`l’:lJl5El‘lPEALS FOR
THE FEDERAL ClRCU|T
DEC_2 8 2011
JANHORBAL\'
CLERK